DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 3, 6, and 10 objected to because of the following informalities:  
Regarding claim 3, claim 3 contains the limitation “maintain the 10second chip enable signal in the enable state only for a first period to as to set the second chip enable signal in a disable state before end of the data input cycle” which does not make grammatical sense and should be written as “maintain the 10second chip enable signal in the enable state only for a first period, and 
Regarding claims 6 and 10, claims 6 and 10 contain the line “except the first chip enable signal in- 48 - order while maintaining the first chip enable signal in the enable state” which should read as “except the first chip enable signal .
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2011/0035538, hereafter referred to as Kim) in view of Iijima (US PGPub 2020/0073555).
Regarding claim 1, Kim teaches a memory system comprising a plurality of nonvolatile memory chip and a controller configured to control the plurality of nonvolatile memory chips via a 5channel (Fig. 2 and Paragraph [0044], show the memory system with a controller connected to several chips via channels), the controller having a first terminal commonly connected to a plurality of ready/busy signal terminals of the plurality of nonvolatile memory chips and a plurality of second terminals which supply a plurality 10of chip enable signals to the plurality of nonvolatile memory chips, respectively, each of the plurality of nonvolatile memory chips outputting a ready/busy signal only in a period in which a corresponding chip enable signal is in an enable state (Fig. 1 and 2 and Paragraphs [0041] and [0048], show the chip enable (CE) and ready/busy (R/B) lines that are connected from the controller to the various chips. Fig. 6A and Paragraphs [0076]-[0081], shows the timing diagram of the signals when performing an operation which shows that the CE signal is set low (activating the chip) and the R/E signal is checked to ensure that the chip can receive the command and then the command is sent and the data programmed), detect the program command sequence and set, a second chip enable signal corresponding to a second nonvolatile memory chip of the plurality of nonvolatile 25memory chips to an enable state during a period of at least a data input cycle of the detected program command sequence (Fig. 6A and Paragraphs [0076]-[0081], describes the process of performing interleaved programming operations to the memory chips (meaning the controller has to detect the various programming sequences in order to direct the data and program it to the right chip) and shows the timing of checking and setting of the signals of the second chip which occurs during the data input cycle of the first programming sequence (detected)), and transmit, when it is indicated that a ready/busy signal input to the first terminal is in a ready status 30while the second chip enable signal is in the enable state, a command sequence for the second nonvolatile memory chip to the second nonvolatile memory chip via the channel in response to end of the transmission of the program command sequence (Fig. 6A and Paragraphs [0076]-[0081], as stated previously, when the enable signal is activated and the chip indicates it is in a ready state the data will be sent and programmed in the chip). Kim does not teach setting a second chip enable signal corresponding to a second nonvolatile memory chip, while maintaining a first chip enable signal corresponding to the first nonvolatile memory chip in an enable state.
(Fig. 5 and 6 and Paragraphs [0074]-[0078] and [0082]-[0085], show the process of writing and reading from multiple chips in the device at once wherein the enable signal of one chip is activated while another is also active). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim to set an enable signal for one chip while maintaining an enable signal for another as taught in Iijima so that a time required for the read access or the write access to the NAND device is shortened (Iijima, Paragraph [0020]).
Regarding claim 2, Kim and Iijima teach all the limitations of claim 1. Kim further teaches wherein- 47 - the controller is configured to: detect start of the data input cycle as the program command sequence, and set the second chip enable signal in the enable 5state in response to detection of the start of the data input cycle (Fig. 6A and Paragraphs [0076]-[0081], as stated in the rejection to claim 1). Iijima further teaches set the second chip enable signal in the enable 5state while maintaining the first chip enable signal in the enable state (Fig. 5 and 6 and Paragraphs [0074]-[0078], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 3, Kim and Iijima teach all the limitations of claim 2. Kim further teaches wherein the controller is configured to maintain the 10second chip (Fig. 6A and Paragraphs [0076]-[0081], shows the enable signal is only activated for a brief period and disabled once the data is transferred and the writing begins and ends either around the same time (for a short write) or before the data input cycle of the first chip ends (seen by looking at the timing of CE and R/B 2 and CE and R/B 3)). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Kim and Iijima teach all the limitations of claim 1. Kim further teaches wherein 15the command sequence for the second nonvolatile memory chip is a program command sequence, a read command sequence or an erase command sequence (Paragraph [0047], states that read and write operations can be interleaved to the various chips on the channel). The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 7 and 8, claims 7 and 8 are the method claims associated with claims 1 and 2. Since Kim and Iijima teach all the limitations of claims 1 and 2, they also teach all the limitations of claims 7 and 8; therefore the rejections to claims 1 and 2 also apply to claims 7 and 8.

Claims 5, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Iijima as applied to claim 1 above, and further in view of Byeon (US PGPub 2008/0117682).
Regarding claim 5, Kim and Iijima teach all the limitations of claim 1. Iijima further teaches when it is not indicated that the ready/busy signal input to the first (Fig. 5 and 6, show the chip in a write or read phase while the enable signal for the chips are in an enable state). Kim and Iijima do not teach wherein the controller is configured to: 20when it is not indicated that the ready/busy signal input to the first terminal is in the ready status while the second chip enable signal is in the enable state, transmit a status read command to the second 25nonvolatile memory chip via the channel in response to the end of the transmission of the program command sequence, and determine once again whether or not the second nonvolatile memory chip is in the ready status.
Byeon teaches wherein the controller is configured to: 20when it is not indicated that the ready/busy signal input to the first terminal is in the ready status, transmit a status read command to the second 25nonvolatile memory chip via the channel in response to the end of the transmission of the program command sequence, and determine once again whether or not the second nonvolatile memory chip is in the ready status (Paragraph [0006], [0048], and [0051], states that the memory controller can frequently check the status of the various chips. This means it is possible for the chip to return a busy signal (not in a ready status), the controller will check again particularly if subsequent writes need to occur. Fig. 6 and Paragraph [0067], show the timing diagram of programming data in an interleaving operation based on the ready/busy signals received from the chips. While it is not explicitly stated, since the controller is checking the states of the chips at high frequency it is possible for the controller to check a chip again in response to the completion of a programming cycle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim and Iijima to consistently monitor and request the status of the chips as taught in Byeon so as to shorten a standby time for accepting the status data of the multi-chip memory device, enhancing an operation rate (Byeon, Abstract).
Regarding claim 6, Kim and Iijima teach all the limitations of claim 1. Kim further teaches during the period of at least the data input cycle in the program command sequence, switch a chip enable signal to be set to the enable state among other chip 35enable signals except the first chip enable signal, and determine the ready status of the chip while the chip’s enable signals is in the enable state (Fig. 6A and Paragraphs [0076]-[0081], as stated in the rejection to claim 1). Iijima further teaches switch a chip enable signal to be set to the enable state among other chip 35enable signals except the first chip enable signal in- 48 - order while maintaining the first chip enable signal in the enable state (Fig. 5 and 6 and Paragraphs [0074]-[0078] and [0082]-[0085], as stated in the rejection to claim 1). Kim and Iijima do not teach determine whether or not each of the other nonvolatile memory chips except the first nonvolatile 5memory chip is in the ready status by checking the status of the ready/busy signal input to the first terminal while each of the other chip enable signals is in the enable state.
Byeon teaches determine whether or not each of the other nonvolatile memory chips except the first nonvolatile 5memory chip is in the ready status by checking the status of the ready/busy signal input to the first terminal (Paragraph [0006], [0048], and [0051], states that the memory controller can frequently check the status of the various chips). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim and Iijima to consistently monitor and request the status of the chips as taught in Byeon so as to shorten a standby time for accepting the status data of the multi-chip memory device, enhancing an operation rate (Byeon, Abstract).
Regarding claims 9 and 10, claims 9 and 10 are the method claims associated with claims 5 and 6. Since Kim and Iijima teach all the limitations of claims 5 and 6, they also teach all the limitations of claims 9 and 10; therefore the rejections to claims 5 and 6 also apply to claims 9 and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132